DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of forming an artificial organ alloyed, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/04/2022.
Claim Objections
Claims 8, 13, 15, and 18 are  objected to because of the following informalities: 
The claims recite various instances of "therein" or "therefrom" which can be more and more troublesome as more and more structures are recited. The Examiner recommends removing this language to avoid indefinite concerns as to claims are amended throughout prosecution. Unless explicitly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, below, the following recitations are objectionable:
claim 8's recitation of "therein" in line 5 may be simply removed;
claim 13's two recitations of "therein" may be simply removed;
claim 15's recitation of "therefrom" in line 8 may be simply removed; and
claim 18's recitation of "thereof" in line 3 may be simply removed.
Claim 15 would be more consistent if --at least one--was inserted before "nozzle" in line 8.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 8, this claim recites "the smallest feature" in line 6. This limitation packs antecedent basis.
Claims 9 – 14 are rejected for the same reasons via their dependency on claim 8.
	 As to claim 8, this claim recites " which is smaller in width than the smallest feature of a structure to be formed in the organoid" in lines 10 – 11. However, it's unclear whether the Applicant intends for the beam area where the bio ink to be smaller in width than the smallest feature.
Claims 9 – 14 are rejected for the same reasons via their dependency on claim 8.
	As to claim 9, the recitation of "onto which the droplets are located below the liquid dispensing device" is an awkward indefinite limitation.
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that this limitation requires that the movable sub is configured to selectively positioning the surface below the liquid dispensing device.
	Claims 10 – 12 are rejected for the same reasons via their dependency on claim 9.
	As to claim 10, the recitation of "the sate" in line 2 lacks antecedent basis. 
	Claims 11 – 12 are rejected for the same reasons via their dependency on claim 10.
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that the Applicant intended to recite "the stage."
	As to claim 11, the recitation of "wherein the direction from the surface is positioned on, or in, a carrier, and the carrier is positioned on the stage" is an awkward indefinite limitation. Further, claims 8 – 10 only make reference to a surface as an intended use (see claim 8's "capable of dispensing droplets of an electromagnetic energy curable bio ink onto a surface" and claim 9's "a stage mounted on a movable sub configured to selectively position the surface"). The limitation at issue above is indefinite because it's unclear whether the actual surface is structurally claimed.
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that this claim requires a carrier positioned on the stage.
	As to claim 13, the recitation of "therefrom" is indefinite because it's unclear as to which of the at least two nozzles the Applicant intended to reference. The recitation of "the plurality of nozzles" in line 3 is indefinite because it lacks antecedent basis. Further, this claim recites ""a first nozzle" in line 3 and "a second nozzle" in line 4. In view of the foregoing, one of ordinary skill in the art is unable to ascertain what is the least number of nozzles present. Similarly, this claim recites "a curable liquid" in line 2 and afterwards "a first liquid" in line 4 and "a second liquid" in line 5.
	For the purposes of searching and throughout the remainder of this action, the Examiner will assume that this claim requires that each of the at least two nozzles are capable of dispensing incurable liquid.
	Claim 14 is rejected for the same reasons via its dependency on claim 13.
	As to claim 14, recites "a droplet of the first liquid forms a layer on the surface which is smaller than a feature to be cured therein, and the second liquid forms a layer on the surface which is larger than a feature to be cured therein." In this instance, the recitation of "therein" is indefinite because one of ordinary skill in the art is unable to ascertain which of the previous structures the feature is to be cured in.
	As to claim 15, the recitations of "therein" in lines 4 and 6 are indefinite for reasons similar to that identified in the rejection of claim 14 above.
Claims 16 – 20 are rejected for the same reasons via their dependency on claim 15.
As to claim 15, this claim recites " sequentially dispensing liquid, in droplet form, to form a first liquid layer" in line 2, "sequentially dispensing liquid, in droplet form, to form a second layer" in line 4, and "the nozzle capable of dispensing therefrom a droplet of at least a minimum volume" in lines 8 – 9. Later, claim 15 recites "that droplet" in line 9 which is confusing because one of ordinary skill in the art is unable to ascertain which of the many droplets the Applicant intended to reference.
Claims 16 – 20 are rejected for the same reasons via their dependency on claim 15.

As to claim 15, the recitation of "one of the surface of the at least partially cured first layer" in lines 9–10 is indefinite because it is awkwardly worded. Further, the recitation of "the surface" lacks antecedent basis. 
Claims 16 – 20 are rejected for the same reasons via their dependency on claim 15.
As to claim 15, this claim recites "that droplet… having a thickness and an area over the one of the one of the surface of the at least partially cured first layer which is greater than the minimum dimension" is indefinite because it is awkwardly worded. (annotation added) First, the recitation of "the one of the one of the surface" either lacks antecedent basis or implies that two surfaces exist. Second, the recitation of "which is" is confusing because one of ordinary skill in the art is unable to ascertain which (singular) structure the Applicant intended to reference. Third, the recitation of "the minimum dimension" in line 12 is indefinite because its unclear whether the Applicant intended to reference the "minimum dimension" of lines 3–4 or the "minimum dimension" in line 6.
Claims 16 – 20 are rejected for the same reasons via their dependency on claim 15.
As to claim 15, this claim recites "the material" in line 14. This limitation lacks antecedent basis. 
Claims 16 – 20 are rejected for the same reasons via their dependency on claim 15.
As to claim 15, this claim recites "sequentially dispensing liquid, in droplet form, to form a first liquid layer" in line 2, "sequentially dispensing liquid, in droplet form, to form a second layer" in line 4, and "the nozzle capable of dispensing therefrom a droplet of at least a minimum volume" in lines 8 – 9. Later, "the droplet" in lines 14 – 15 which is confusing because one of ordinary skill in the art is unable to ascertain which of the many droplets the Applicant intended to reference.
Claims 16 – 20 are rejected for the same reasons via their dependency on claim 15.
As to claim 15, this claim recites "the minimum dimension " in line 16. The recitation of "the minimum dimension" in line 16 is indefinite because its unclear whether the Applicant intended to reference the "minimum dimension" of lines 3–4 or the "minimum dimension" in line 6.of the droplet, the beam of electromagnetic energy having a width dimension equal to, or less than, the minimum dimension. 
Claims 16 – 20 are rejected for the same reasons via their dependency on claim 15.
As to claim 16, this claim recites "a second nozzle in fluid communication with a second nozzle." One of ordinary skill in the art is unable to ascertain how many nozzles are present. 
For the purposes of searching and throughout the remainder of this action, the Examiner will assume that Applicant meant to recite " a second nozzle in fluid communication with a second liquid." 
Claims 17 – 18 are rejected for the same reasons via their dependency on claim 16.
As to claim 19, this claim recites "the surface" in line 2. One of ordinary skill in the art is unable to ascertain whether the Applicant intended to reference the surface set out in claim 15's line 2, line 10 or line 11.
	As to claim 20, recitation of "extending in the direction of from the liquid dispensing device to the electromagnetic beam directing device" is indefinite because it's unclear whether the recitation of "the direction" has antecedent basis in "the first direction" or is a different direction which lacks antecedent basis. Further, the language "of from the liquid dispensing device" is awkward and only adds to the confusion.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8–10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SOLORZANO PG Publication No. 20170172765.
As to claim 8, SOLORZANO discloses an apparatus useful for forming an artificial organoid having bioactive cells (Figures 9–12), comprising:
	a liquid dispensing device (Figure 9) capable of dispensing droplets of an electromagnetic energy curable bioink onto a surface to form a slice of the organoid in liquid form (¶ 91), wherein the droplets of bioink contain bioactive cell types therein of a structure to be formed in the organoid, and a droplet forms an area larger than the smallest feature of the structure to be formed in the organoid (Figure 9; ¶127–128); and 
an electromagnetic beam directing device (Figures 9–12, 108) configured to direct electromagnetic energy capable of curing the bioink with the bioactive cells, the electromagnetic energy having a beam area intersecting the bioink which is smaller in width than the smallest feature of a structure to be formed in the organoid (¶ 90; each of the disclosures meet the broadest readable interpretation of " having a beam area intersecting the bioink which is smaller in width than the smallest feature of a structure to be formed in the organoid." For the sake of compact prosecution, attention is drawn to Figure 12's more focused electromagnetic beam and ¶ 105). 
	As to claim 9, SOLORZANO discloses the apparatus of claim 8. 
	 SOLORZANO further discloses further comprising a stage (Figure 10's 110) mounted on a moveable sub (Figure 2C's 124; ¶65 and similar structure illustrated in Figure 10 below 110) configured to selectively position the surface onto which the droplets are located below the liquid dispensing device (¶105). 
	As to claim 10, SOLORZANO discloses the apparatus of claim 9. 
	 SOLORZANO further discloses wherein the moveable sub (Figure 2C's 124; ¶65 and similar structure illustrated in Figure 10 below 110) is further configured to move the stage under the electromagnetic beam directing device (the electromagnetic beam directing device is attached to nozzle and the stage is moved up and down by the moveable sub below the nozzle).  
	As to claim 12, SOLORZANO discloses the apparatus of claim 10. 
	 SOLORZANO further discloses further comprising a controller (Figure 10's 114; ¶98) operatively coupled to the moveable sub (¶98 and ¶112), the electromagnetic beam directing device (¶98 and ¶112) and the liquid dispensing device (¶98 and ¶112). 
Claim(s) 15–16 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SOLORZANO PG Publication No. 20170172765.
As to claim 15, SOLORZANO discloses an apparatus for forming a three dimensional object by sequentially dispensing liquid, in droplet form, to form a first liquid layer on a surface, at least partially curing that first layer to form a first feature having a minimum dimension therein, sequentially dispensing liquid, in droplet form, to form a second layer on the first at least partially cured layer, and, at least partially curing that second layer to form a second feature having a minimum dimension therein (Figures 9 – 12), comprising:
	a liquid dispensing device (Figure 9) including at least one selectively openable (Figure 5 and ¶81 and the corresponding structure in Figure 9) nozzle connected to a supply of a liquid material, the nozzle capable of dispensing therefrom a droplet of at least a minimum volume, that droplet, when in contact with one of the surface of the at least partially cured first layer, having a thickness and an area over the one of the one of the surface of the at least partially cured first layer which is greater than the minimum dimension (Figure 9, ¶ 91); and
	an electromagnetic beam directing device (Figures 9 – 12, 108) outputting a beam of electromagnetic energy capable of curing, into a solid form, at least a portion of the material of the droplet, the beam of electromagnetic energy having a width dimension equal to, or less than, the minimum dimension (¶ 90; each of the disclosures meet the broadest readable interpretation of " having a beam area intersecting the bioink which is smaller in width than the smallest feature of a structure to be formed in the organoid." For the sake of compact prosecution, attention is drawn to Figure 12's more focused electromagnetic beam and ¶ 105).
	As to claim 16, SOLORZANO discloses the apparatus of claim 15. 
	 SOLORZANO further discloses wherein the at least one selectively openable nozzle includes at least a first nozzle (Figure 9, 102) in fluid communication with a first liquid (¶ 91), and a second nozzle (Figure 9, 104) in fluid communication with a second liquid (146; ¶91), and at least one component of the first liquid is different from any component of the second liquid (¶91). 
	 As to claim 19, SOLORZANO discloses the apparatus of claim 16. 
	 SOLORZANO further discloses further comprising a moveable stage (Figure 2C's 124; ¶65 and similar structure illustrated in Figure 10 below 110) configured to move the surface first under the liquid dispensing device and then under the electromagnetic beam directing device (the electromagnetic beam directing device is attached to nozzle. The stage, when it is first positioned at the correct height for a first layer and then positioned at the correct height for the second layer, will arrive at  moving the surface first under both the liquid dispensing device and the electromagnetic beam directing device and then under both the liquid dispensing device and the electromagnetic beam directing device. See nozzle assembly in Figure 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 and 13–14 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLORZANO PG Publication No. 20170172765.
As to claim 11, SOLORZANO discloses the apparatus of claim 10. 
	 SOLORZANO's embodiments illustrate a single item at (110) which cannot constitute both a carrier and a stage. 
	Therefore, SOLORZANO embodiment referenced above fails to disclosure a carrier positioned on the stage. 
	SOLORZANO further teaches the receiving means may be a plate, a 3-D structure, a limb, an organ, a tissue, gel, a multi-well plate and "any combination thereof" and a bath (¶64)
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the combination thereof teachings into the embodiment referenced above and arrive at plate with an organ on top of it for the benefit of dispensing compositions in predetermined geometries, i.e., positions, patterns, layers etc., in two or three dimensions onto a combination of plate holding a tissue/organ (as taught by SOLORZANO at ¶64). This would arrive at a carrier positioned on the stage.
	SOLORZANO further teaches a dispensing the bioink into a bath (¶64).
	As to claim 13, SOLORZANO discloses the apparatus of claim 8. 
	 SOLORZANO further discloses wherein the liquid dispensing device includes at least two nozzles selectively openable to release a curable liquid therefrom (Figure 10), wherein the plurality of nozzles include a first nozzle connected to a supply of a first liquid having a first cell type therein (146; ¶91), and a second nozzle connected to a supply of a second liquid (148) having a support material (¶131–135). 
	However, this embodiment fails to disclose that the second supply has second cell type which is different than the first cell type. 
	SOLORZANO further teaches that anywhere between 2 and 25 nozzles may be used containing different compositions (¶73) to fabricate tissues, organs or vascular tubes (¶127–128) which have of different cells (¶128) and that when the combinations of the components vary the components do not need to be mixed within the same supply/nozzle (¶122). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings above into the embodiment of SOLORZANO's Figure 10 and arrive at least four nozzles for the benefit of fabricating complex, hierarchical structures (as taught by SOLORZANO at ¶73) like tissues, organs or vascular tubes ( as taught by SOLORZANO at ¶127–128). This would make obvious one nozzle which dispenses the support/matrix/scaffold material (as taught by SOLORZANO at of Figure 9 at 148, ¶91) and three nozzles which are connected with three supplies (three of Figure 9's  at 146; ¶91) having three types of cells which vary slightly for the benefit of fabricating tissues, organs or vascular tubes which have of different cells ( as taught by SOLORZANO at ¶128). When doing so it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at three separate supplies (like that illustrated in Figure 9) for the benefit of not mixing the various components/cells (as taught by SOLORZANO at ¶122). 
	As to claim 14, SOLORZANO discloses the apparatus of claim 13. 
	The obvious combination above is considered to arrive at wherein, a droplet of the first liquid forms a layer on the surface which is smaller than a feature to be cured therein, and the second liquid forms a layer on the surface which is larger than a feature to be cured therein. 
Claim(s) 17–18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over SOLORZANO PG Publication No. 20170172765.
As to claim 17, SOLORZANO discloses the apparatus of claim 16. 
SOLORZANO further discloses wherein the liquid dispensing device includes at least two nozzles selectively openable to release a curable liquid therefrom (Figure 10), wherein the plurality of nozzles include a first nozzle connected to a supply of a first liquid having a first cell type therein (146; ¶91), and a second nozzle connected to a supply of a second liquid (148) having a support material (¶131–135). 
	However, this embodiment fails to disclose wherein the first and second liquids each contain living cells, and the living cells in the first liquid are different than the living cells in the second liquid. 
	SOLORZANO further teaches that anywhere between 2 and 25 nozzles may be used containing different compositions (¶73) to fabricate tissues, organs or vascular tubes (¶127–128) which have of different cells (¶128) and that when the combinations of the components vary the components do not need to be mixed within the same supply/nozzle (¶122). 
	It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings above into the embodiment of SOLORZANO's Figure 10 and arrive at least four nozzles for the benefit of fabricating complex, hierarchical structures (as taught by SOLORZANO at ¶73) like tissues, organs or vascular tubes ( as taught by SOLORZANO at ¶127–128). This would make obvious one nozzle which dispenses the support/matrix/scaffold material (as taught by SOLORZANO at of Figure 9 at 148, ¶91) and three nozzles which are connected with three supplies (three of Figure 9's  at 146; ¶91) having three types of cells which vary slightly for the benefit of fabricating tissues, organs or vascular tubes which have of different cells ( as taught by SOLORZANO at ¶128). When doing so it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at three separate supplies (like that illustrated in Figure 9) for the benefit of not mixing the various components/cells (as taught by SOLORZANO at ¶122). 
	This arrives at wherein the first and second liquids each contain living cells, and the living cells in the first liquid are different than the living cells in the second liquid. 
	As to claim 18, SOLORZANO makes obvious the apparatus of claim 17. 
	As demonstrated in the rejection of claim 17, it would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings above into the embodiment of SOLORZANO's Figure 10 and arrive at least four nozzles for the benefit of fabricating complex, hierarchical structures (as taught by SOLORZANO at ¶73) like tissues, organs or vascular tubes ( as taught by SOLORZANO at ¶127–128). This would make obvious one nozzle which dispenses the support/matrix/scaffold material (as taught by SOLORZANO at of Figure 9 at 148, ¶91) and three nozzles which are connected with three supplies (three of Figure 9's  at 146; ¶91) having three types of cells which vary slightly for the benefit of fabricating tissues, organs or vascular tubes which have of different cells ( as taught by SOLORZANO at ¶128). When doing so it would have been obvious to one of ordinary skill in the art as of the effective filing date to arrive at three separate supplies (like that illustrated in Figure 9) for the benefit of not mixing the various components/cells (as taught by SOLORZANO at ¶122). 
	This would arrive at wherein the at least one selectively openable nozzle includes a third nozzle connected to a supply of liquid having a component thereof different than the components of the first liquid and the second liquid. 
As to claim 20, SOLORZANO discloses the apparatus of claim 19. 
	 SOLORZANO further discloses wherein the moveable stage is moveable in a first direction extending in the direction of from the liquid dispensing device to the electromagnetic beam directing device (see z-direction of gantry system illustrated in Figure 10). 
However, this embodiment fails to disclose that the movable stage is capable of being moved in a second direction crossing the first direction because the movement in x-axis and y-axis directions—having the crossing configuration—is provided by the liquid dispensing device (see Figure 10 and 2C).
SOLORZANO further teaches moving the stage relative to the liquid dispensing device is just as obvious as moving the liquid dispensing device relative to stage (¶66).
It would have been obvious to one of ordinary skill in the art as of the effective filing date to incorporate the teachings SOLORZANO's movement into the embodiment illustrated in Figure 10 and arrive at the movable stage is capable of being moved in a second direction crossing the first direction or in at least along x-axis and y-axis directions if not also the z-axis for the benefit of achieving a particular geometry of the fabricated article (as taught by SOLORZANO at ¶66). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/            Examiner, Art Unit 1743